ON MOTION TO DISMISS APPEAL.
Our attention has been called to the fact that on November 22, 1937, appellee The Federal Land Bank of Louisville filed a motion to dismiss this appeal, and that on December 29, 1937, action on this motion *Page 650 
was deferred by this court until the final determination of the cause. By inadvertance, no disposition was made of the motion to dismiss when this cause was decided on April 7, 1938.
The motion to dismiss points out certain technical defects in the appellants' brief, and questions the jurisdiction of this court. We found the brief sufficient to present the errors 5.  relied on when we considered the merits of the case. Appellee land bank is in no position to press a consideration of the jurisdictional question for the reason that on January 4, 1938, it filed with this court a petition for time, wherein it said: "That this court has jurisdiction of the cause by reason of the appeal taken from an interlocutory order of the Adams Circuit Court appointing a receiver."
It is therefore ordered that the motion of the appellee The Federal Land Bank of Louisville to dismiss this appeal is denied as of April 7, 1938.